Title: To James Madison from John Quincy Adams, 25 June 1801
From: Adams, John Quincy
To: Madison, James


Sir.
Hamburg 25. June 1801.
I have the honour to enclose copies of a letter from Mr: Engeström, the Swedish Minister at Berlin, which I received since my arrival here; and of my answer to him. You will perceive that his letter contains the renewal of a proposal made by the king of Sweden about eighteen months ago, for an arrangement between the United States, Sweden and Denmark, mutually to protect their commerce in the Mediterranean. The proposal was at that time declined, as it was conceived to militate with the engagements of the United States in the Treaties they had made with the barbary powers. The United States have since then experienced themselves how little reliance can be placed upon the faith of those Treaties, even when purchased at prices unusually burdensome. The expence of an armament like that proposed by the king of Sweden, would probably not be heavier than that of the tribute we have submitted to pay. It would be a more efficacious protection to our navigation in the mediterranean; and I presume, an expence infinitely more reconcileable to the feelings of every American.
Whatever the determination of the President upon this proposal may be, I have to intreat that the answer may be transmitted as speedily as possible. Perhaps the most convenient channel for the communication would be by a letter from you to Mr: Engeström, which may be forwarded to him through the Consul of the United States at this place. If it should be thought more expedient to take another course, it might be conveyed by the American to the Swedish Minister at Paris or at the Hague. In London there is at present no Minister from Sweden.
I expect to embark for Philadelphia, in the course of ten days or a fortnight; and remain, very respectfully, Sir, your most obedt: & humble Servt:
John Q. Adams.
 

   
   RC and enclosures (DNA: RG 59, DD, Prussia, Letters of J. Q. Adams); FC (MHi: Adams Papers). RC docketed by Wagner as received 18 Sept., with the notation: “To be answered.” Enclosures (2 pp., in French) are Laurent d’Engeström to Adams, 20 June 1801, and Adams to Engeström, 24 June 1801.


